                             IN THE UNITED STATES DISTRJCT COURT

                                   FOR THE DISTRJCT OF OREGON


SHERRYP.1,

                Plaintiff,                                                  Case No. 3: l 8-cv-00089-JE
        V.
                                                                               OPINION AND ORDER
ANDREW M. SAUL,
Commissioner of Social Security,

                Defendant.



MOSMAN,J.,

        On August 26, 2019, Magistrate Judge John Jelderks issued his Findings and

Recommendation ("F&R") [16], recommending that the Commissioner's decision be

REVERSED and this case be REMANDED for further proceedings. Neither party objected.

                                             DISCUSSION

        The magistrate judge makes only recommendations to the comi, to which any paiiy may

file written objections. The comi is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

comi is not required to review, de nova or under any other standard, the factual or legal



1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the
nongovernmental party in this case.

1 - OPINION AND ORDER
conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                          CONCLUSION

       Upon review, I agree with Judge Jelderk's recommendation and I ADOPT the F&R [16]

in full. I REVERSE the Commissioner's decision and REMAND this action for further

proceedings consistent with this order.

       IT IS SO ORDERED.

       DATED this         day of September, 2019.
                                                                    11
                                                                    1       {A   £)
                                                            1
                                                                1
                                                                •       vvVvV\JZJ c
                                                                                 1
                                                                                      1
                                                                                       ~


                                                           tiICHAEL w. MofeMAN            -
                                                           Chief United States District Judge




2 - OPINION AND ORDER
